                   Case 3:21-cv-05157-BHS Document 1 Filed 03/04/21 Page 1 of 4



1

2

3

4

5

6                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
7                                         AT TACOMA
8

9                                                       )       Case No.: 3:21-cv-5157
                                                        )
10                                                              COMPLAINT;
     VALERIE TEETER,                                    )
11
                                                        )       FAIR DEBT COLLECTION PRACTICES
     Plaintiff,                                         )       ACT (15 U.S.C. § 1692a, et seq.);
12                                                      )
             vs.                                        )       DEMAND FOR JURY TRIAL
13                                                      )
14   FOSTER AND MONROE, LLC,                            )
                                                        )
15   Defendant.                                         )
                                                        )
16

17                                           I. INTRODUCTION

18           1.       This is an action for damages brought by an individual consumer for Defendant’s
19
     violations of the federal Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (hereinafter
20
     “FDCPA”).
21
                                             II. JURISDICTION
22

23           2.       Plaintiff’s claim for violations of the FDCPA arises under 15 U.S.C. § 1692k(d),

24   and therefore involves a “federal question” pursuant to 28 U.S.C. § 1331.
25
                                                 III. PARTIES
26
             3.       Plaintiff, Valerie Teeter (“Plaintiff”), is a natural person residing in Kitsap County,
27

28
     Washington.

       COMPLAINT                                                               Trigsted Law Group, P.C.
       Case No. 3:21-cv-5157                                                   5200 SW Meadows Rd, Ste 150
                                                                               Lake Oswego, OR 97035
                                                                               (888) 247-4126 ext. 1

                                                            1
                 Case 3:21-cv-05157-BHS Document 1 Filed 03/04/21 Page 2 of 4



1           4.       Defendant, Foster and Monroe, LLC (“Defendant”), is a corporation engaged in the
2
     business of collecting debts by use of the mails and telephone. Defendant regularly attempts to
3
     collect debts alleged due another.
4
                                     IV. FACTUAL ALLEGATIONS
5

6           5.       Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. § 1692a(6).

7           6.       Plaintiff is a “consumer” as defined by the FDCPA, 15 U.S.C. § 1692a(3).
8
            7.       All activities of Defendant set out herein were undertaken in connection with the
9
     collection of a “debt,” as defined by 15 U.S.C. § 1692a(5).
10

11
            8.       Within the last year, Defendant took multiple actions in an attempt to collect a debt

12   from Plaintiff. Defendant’s conduct violated the FDCPA in multiple ways, including the following.
13          9.       Using false representations or deceptive practices in connection with collection of
14
     a debt, including threatening to report Plaintiff’s husband to a bad check reporting system even
15
     though he was completely unrelated to the transaction at issue (§ 1692e(10)).
16

17          10.      Overshadowing the disclosures required by 15 USC 1692g(a), including making

18   threats to report Plaintiff and her husband to a bad check reporting system within the thirty-day
19
     dispute period (15 USC 1692g(b)).
20
            11.      Falsely representing that Defendant is a law firm (§ 1692e(3)).
21
            12.      Threatening to take actions that cannot legally be taken, including threatening to
22

23   take actions to collect a debt from Plaintiff where Defendant was not licensed to collect debts in

24   Washington State (15 USC 1692e(5)).
25
            13.      Failing to notify Plaintiff during each collection contact that the communication
26
     was from a debt collector, including failing to do so in an email (§ 1692e(11)).
27

28
            14.      Where Defendant had not yet made an attempt to contact Plaintiff’s counsel or had

       COMPLAINT                                                          Trigsted Law Group, P.C.
       Case No. 3:21-cv-5157                                              5200 SW Meadows Rd, Ste 150
                                                                          Lake Oswego, OR 97035
                                                                          (888) 247-4126 ext. 1

                                                       2
                  Case 3:21-cv-05157-BHS Document 1 Filed 03/04/21 Page 3 of 4



1    not given Plaintiff’s counsel sufficient time to respond to the initial attempt to communicate with
2
     Plaintiff’s counsel, and where Plaintiff’s counsel had not given Defendant permission to contact
3
     Plaintiff directly, communicating with Plaintiff directly after learning that Plaintiff is being
4
     represented by counsel (§ 1692c(a)(2)).
5

6            15.     As a result of the aforementioned violations, Plaintiff suffered and continues to

7    suffer injuries to Plaintiff’s feelings, personal humiliation, embarrassment, mental anguish and
8
     severe emotional distress.
9
             16.     Defendant intended to cause, by means of the actions detailed above, injuries to
10

11
     Plaintiff’s feelings, personal humiliation, embarrassment, mental anguish and severe emotional

12   distress.
13           17.     Defendant’s actions, detailed above, were undertaken with extraordinary disregard
14
     of, or indifference to, known or highly probable risks to purported debtors.
15
             18.     To the extent Defendant’s actions, detailed in paragraphs above, were carried out
16

17   by an employee of Defendant, that employee was acting within the scope of his or her employment.

18                 COUNT I: VIOLATION OF FAIR DEBT COLLECTION PRACTICES ACT
19
             19.     Plaintiff reincorporates by reference all of the preceding paragraphs.
20
             20.     The preceding paragraphs state a prima facie case for Plaintiff and against
21
     Defendant for violations of the FDCPA.
22

23                                        PRAYER FOR RELIEF

24           WHEREFORE, Plaintiff respectfully prays that judgment be entered against the Defendant
25
     for the following:
26
             A.      Declaratory judgment that Defendant’s conduct violated the FDCPA;
27

28
             B.      Actual damages pursuant to 15 U.S.C. 1692k;

       COMPLAINT                                                         Trigsted Law Group, P.C.
       Case No. 3:21-cv-5157                                             5200 SW Meadows Rd, Ste 150
                                                                         Lake Oswego, OR 97035
                                                                         (888) 247-4126 ext. 1

                                                       3
                 Case 3:21-cv-05157-BHS Document 1 Filed 03/04/21 Page 4 of 4



1           C.       Statutory damages pursuant to 15 U.S.C. § 1692k;
2
            D.       Costs, disbursements and reasonable attorney’s fees for all successful claims, and
3
     any unsuccessful claims arising out of the same transaction or occurrence as the successful claims,
4
     pursuant to 15 U.S.C. § 1692k; and,
5

6           E.       For such other and further relief as may be just and proper.

7

8

9

10

11

12                      PLAINTIFF HEREBY REQUESTS A TRIAL BY JURY
13

14
                                                       Dated this 4rd day of March, 2021
15

16

17
                                                           By:__s/Joshua Trigsted ______
18
                                                           Joshua Trigsted, WSBA#42917
                                                           Attorney for Plaintiff
19

20

21

22

23

24

25

26

27

28

       COMPLAINT                                                         Trigsted Law Group, P.C.
       Case No. 3:21-cv-5157                                             5200 SW Meadows Rd, Ste 150
                                                                         Lake Oswego, OR 97035
                                                                         (888) 247-4126 ext. 1

                                                      4
